Citation Nr: 0515712	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
bilateral hearing loss and tinnitus. 

In his VA Form 9 dated in March 2004, the veteran requested 
that he be scheduled for a hearing before a Veterans Law 
Judge.  In correspondence dated in May 2004, however, the 
veteran's representative indicated that the veteran no longer 
wants a hearing.  Accordingly, his hearing request is 
withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss had its onset in 
service.

3.  The veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303, 3.304, 3.307, 3.309 (2004).

2.  Tinnitus was incurred in service.  38 U.S.C.A §§ 1101, 
1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.303, 3.304 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he suffers from bilateral hearing 
loss and tinnitus as a result of acoustic trauma from 
helicopters and constant machine gun fire while on active 
duty.  For the reasons set forth below, the Board finds that 
the evidence supports the veteran's claims. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In this case, the veteran's service personnel records show 
that his duties included aircraft maintenance and gunner 
while on active duty.  He was also awarded the Bronze Star 
Medal with "V" Device associated with valor or heroism 
while engaged with an enemy force.  The Board thus finds that 
the veteran was exposed to acoustic trauma while on active 
duty.  See U.S.C.A. § 1154(b); 38 C.F.R.                § 
3.304(d).  

The veteran's service medical records show normal hearing 
throughout his period of active duty.  Of particular 
relevance, audiometric testing at both his entrance and 
separation examinations revealed a zero-decibel loss at the 
1000, 2000, 3000 and 4000 levels in both ears.  In March 
1971, the veteran reported an earache associated with a sore 
throat, nasal congestion, and a productive cough.  At no 
time, however, did the veteran complain of hearing loss.  
Thus, no hearing loss disability was present in service.  

However, a VA audiologist in January 2003 attributed the 
veteran's bilateral hearing loss disability to noise exposure 
in service.  At that time, the examiner recorded the 
veteran's history of noise exposure in service.  Audiometric 
testing in the right ear revealed a 5-decibel loss at the 500 
Hz level, a 10-decibel loss at the 1000 Hz level, a 25-
decibel loss at the 2000 Hz level, and a 70-decibel loss at 
the 3000 and 4000 Hz levels, for an average of 37.  Testing 
in the left ear revealed a 5-decibel loss at the 500 Hz 
level, a 10-decibel loss at the 1000 Hz level, a 25-decibel 
loss at the 2000 Hz level, and a 60-decibel loss at the 3000 
and 4000 Hz levels, for an average of 32.  The veteran also 
reported tinnitus.  In the remarks section, the audiologist 
noted: "History of noise exposure in military service more 
likely than not contributed to present sensory hearing 
loss." 

The veteran was afforded another VA audiology evaluation in 
March 2003 to determine the etiology of his hearing loss 
disability and tinnitus.  The audiologist reviewed the claims 
file and recorded the veteran's history of noise exposure in 
service from jet engines, helicopters and machine guns, as 
well as his history of post-service noise exposure from power 
tools and construction noise for approximately 10 to 12 
years.  Audiometric testing revealed a hearing loss 
disability for VA purposes in both ears.  The audiologist 
noted that data from the veteran's entrance and separation 
physical reflect hearing levels of zero-decibel loss at all 
frequencies assessed.  She then stated: "The probability of 
excellent hearing being maintained at all frequencies tested 
is either the result of hearing protection used judiciously 
or the medical examiner wrote 0 dB with less than appropriate 
discretion.  However, the result of these data eliminates a 
credible claim for hearing loss and tinnitus."  

Based on the foregoing, the Board finds that the evidence 
supports the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
evidence clearly demonstrates that the veteran was exposed to 
acoustic trauma in service, and that he currently has a 
hearing loss disability for VA purposes.  The veteran has 
also been diagnosed with tinnitus and has reported a more 
than 30 year history of such.  Therefore, the central issue 
is whether the veteran's current bilateral hearing loss 
disability and tinnitus are related to acoustic trauma in 
service.  

The veteran's service medical records show no abnormal 
findings on audiometric testing.  However, a VA audiologist 
in March 2003 stated that the probability of a zero-decibel 
loss at all frequencies was suspicious, and was either the 
result of hearing protection used judiciously or the medical 
examiner wrote zero dB with less than appropriate discretion.  
The Board finds it difficult to believe that the veteran wore 
hearing protection while in combat with an enemy force.  The 
evidence of record demonstrates that the veteran had service 
in Vietnam from August 1969 to August 1970 and served in 
aircraft maintenance, as a crew chief, and as a gunner.  He 
is also in receipt of several medals associated with 
participation in combat.  Therefore, it is reasonable to find 
that the examiner who evaluated the veteran's hearing in 
service simply wrote zero dB at all frequencies with less 
than appropriate discretion as suggested by the March 2003 VA 
examiner.  A VA audiologist in January 2003 also attributed, 
at least in part, the veteran's hearing loss disability to 
acoustic trauma in service even noting the veteran's post-
service exposure to construction noise.  Thus, the Board is 
presented with one medical opinion in support of the 
veteran's claims and one medical opinion against the 
veteran's claims.

Nevertheless, the Board does not have to reconcile this 
inconsistency, as the medical evidence is in relative 
equipoise with regard to whether the veteran's bilateral 
hearing loss disability had its onset in service.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Further, although the January 
2003 VA examiner did not specifically relate the tinnitus to 
service, the veteran did report at that time that he had a 
more than 30 year history of tinnitus.  The Board finds this 
to be credible under the specific circumstances of this case, 
and finds further, that the veteran's hearing loss disability 
and tinnitus are consistent with the circumstances of 
service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
In other words, the evidence of record presents a reasonable 
basis for concluding that a bilateral hearing loss disability 
and tinnitus were incurred in active service.  Hence, 
resolving any reasonable doubt in favor of the veteran, the 
Board concludes that his bilateral hearing loss disability 
and tinnitus were incurred in service.  Accordingly, service 
connection for these disabilities is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.

As a final matter, the Board finds a discussion of whether 
there has been compliance with the provisions of the Veterans 
Claims Assistance Act of 200 to be unnecessary in light of 
the complete grant of benefits sought on appeal.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


